Citation Nr: 1420333	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to January 1972 and from October 1988 to July 1992.  The Veteran also served in the National Guard between those two periods of active duty and after the second period of active service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of a VA Regional Office (RO).  The Board notes that the Veteran's claim was filed with the RO in Denver, Colorado, brokered to the RO in San Diego, California (for development and adjudication), and then returned to the Denver RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in June 2012 at which time it was remanded for additional development.  It is now returned to the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that outstanding VA treatment records generated at the Denver VA medical center (VAMC), and dated from May 2008 to February 2012, and September 2012 to May 2013, have been retrieved and scanned into the Virtual VA claims processing system.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

At the hearing, the Veteran raised the issue of entitlement to service connection for an eye disorder.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the issue of entitlement to service connection for an eye disorder is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

Pursuant to the June 2012 Board remand instructions, the Veteran was scheduled for VA examinations in connection to his low back and neck disorders in August 2012.  During these examinations, the VA examiner, upon reviewing the claims file, referenced a number of private medical records issued by D. Wong, M.D. at the Denver Spine Clinic, which reflect the Veteran's complaints of ongoing low back and neck pain throughout the years, as well as treatment provided for his low back and neck disorders.  The VA examiner also noted that the Veteran underwent back surgery at the Denver Spine clinic in October 2011, and subsequent follow-up treatment records revealed diagnoses of mechanical back pain secondary to multilevel degenerative changes, as well as cervicalgia, cervical spondylosis without myelopathy, and spinal stenosis in cervical region.  

Unfortunately, despite the fact that the VA examiner was able to take the records from Dr. Wong into consideration when reviewing the claims file, they have not yet been associated with the claims file or scanned into the Virtual VA paperless file.  In light of the fact that these records are pertinent to the issues on appeal, and given that the VA examiner relied on a number of these treatment records when rendering his opinions, and given that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources, see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013), an effort should be made to obtain the  above-referenced records from this private physician.  

Also, the June 2012 Board remand directives instructed the Appeals Management Center (AMC) to obtain the Veteran's November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  The AMC initially sent a letter to the Adjutant General of Colorado and requested a copy of all physical examination reports, to include the November 1997 separation examination, as well as copies of any records pertaining to motor vehicle accidents that the Veteran may have been involved in during the late 1980s or early 1990s.  In the letter, the AMC also requested a complete copy of all military service treatment records as well as any line of duty determinations (LODs) which may have been made because of any injury.  

In a June 2012 response, an Archivist at the Colorado National Guard provided a copy of the Veteran's Report of Separation and Record of Service (NGB Form 22), copies of the Veteran's DD 214 forms for his periods of active service, copies of the August 1993 medical examination report and additional medical records related to this examination report.  In the letter, the Archivist noted that these were the only medical records located in the Veteran's file and that a review of his entire file was absent for any LODs or his last Report of Medical Examination.  The Archivist also provided the name of the designated point of contact (POC) at the Colorado Air Force National Guard (COANG) medical record maintenance center.  

In a March 2013 Report of General Information slip, the Veteran Service Representative (VSR) noted that he had contacted the POC at the COANG medical record maintenance center, and she had informed him that the records had retired to the Records Management Center (RMC).  In a subsequent email to the RMC, also dated in March 2013, the VSR requested the Veteran's service treatment records to include his separation examination report and records pertaining to any motor vehicle accidents.  

In an April 2013 response, the designated contact at the RMC indicated that a search of their facility had been negative for the requested service treatment records and should these records be located in the future, they would forward them to the RO.  Finally, a March 2013 request for information under the Personnel Information Exchange System (PIES) requested the Veteran's November 1997 National Guard Separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  A negative response was generated by the NPRC in June 2013 indicating that there were no service treatment records under either Code 13 (the NPRC) or 22 (the United States Air Force Military Personnel Center at Randolph Air Force Base in Texas).  However, the NPRC suggested that the AOJ and/or AMC contact the health facility at the Veteran's separation point if the separation was recent and the Veteran did not have his service treatment records.

In light of the fact that the claim has to be remanded for outstanding private medical records, the AOJ should follow this suggestion and make one more attempt to retrieve the Veteran's November 1997 National Guard separation examination report, as well as records pertaining to any motor vehicle accidents during the late 1980s or early 1990s.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the full address for Dr. Wong at the Denver Spine Clinic, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from this treatment center.  

After securing the appropriate release form from the Veteran, attempt to obtain any private treatment records as well as any other medical records pertinent to the Veteran's claims.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  If these records do not exist, please ensure that the designated private treatment facility and/or private treatment provider clearly states as such in its response.  All such available documents should be associated with the Veteran's claims folder.  

2. Contact the health facility at the Veteran's separation point at the time he separated from the United States Air Force National Guard of Colorado in October 1997 in an effort to obtain the November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  All efforts in this regard should be documented in the claims folder and any records obtained should be associated with the claims folder.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2012).  

3. Then, readjudicate the remaining issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



